Citation Nr: 0607327	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
from March 6, 1990, to August 1, 1994, for service-connected 
psychiatric disability, post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) prior to August 1, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for PTSD and 
assigned initial disability ratings.  As detailed in a July 
2004 Board remand, the veteran's statements reflect that he 
is seeking a 100 percent rating from March 6, 1990, resulting 
in the appellate issue being construed as entitled to a 
rating in excess of 50 percent for PTSD from March 6, 1990, 
to August 1, 1994.

The Board remanded the case in July 2004 to provide adequate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) for the PTSD issue, and to promulgate a Statement of 
the Case (SOC) on the TDIU issue.  As a preliminary matter, 
the Board finds that the RO has substantially complied with 
the July 2004 remand directives, and that a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).  Further, as indicated above, the Board 
finds that the veteran has perfected an appeal on the TDIU 
issue, and will be adjudicated by this decision.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  For the period from March 6, 1990, to August 1, 1994, the 
veteran's PTSD did not result in psychoneurotic disability 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
the psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment; it was not factually 
ascertainable that he met or nearly approximated the criteria 
for a rating in excess of 50 percent for this period.

3.  In addition to his PTSD, for the period from March 6, 
1990, to August 1, 1994, the veteran was service-connected 
for a left knee disorder, evaluated as 30 percent disabling.  
Further, from May 1, 1991, he was also service-connected for 
a right knee disorder and mechanical low back pain, both 
evaluated as 10 percent disabling.

4.  Prior to August 1, 1994, the veteran's service-connected 
disabilities did not render him unable to obtain and/or 
maintain substantially gainful employment; it was not 
factually ascertainable that he satisfied the criteria 
necessary for the assignment of a TDIU prior to August 1, 
1994.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
period from March 6, 1990, to August 1, 1994, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.400 (2005); 38 C.F.R. 
§ 4.132 (1996); VAOPGCPRECs 9-93 and 8-2003.

2.  The criteria for the assignment of a TDIU prior to August 
1, 1994, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.340, 3.400, 4.16 (2005); VAOPGCPREC 8-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, as stated in the Introduction, the 
veteran's appeal is from the initial grant of service 
connection for his PTSD.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue - as is the case here 
- section 7105(d) requires VA to take proper action and issue 
an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Precedential opinions of VA's General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c).  Further, 
in accord with the July 2004 remand, the veteran was sent 
correspondence in August 2004 which noted the issues on 
appeal, informed the veteran of what information and evidence 
he must submit, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Moreover, the veteran has been 
provided with a copy of the appealed rating decision, the 
respective SOCs in August 2002 and August 2005, as well as a 
Supplemental SOC in August 2005, which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  In pertinent part, both the SOCs and 
SSOC included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All relevant medical records 
regarding the severity of the veteran's medical conditions 
during the period from March 1990 to August 1994 are in the 
claims file.  The evidence on file includes medical records 
which cover the period since the veteran's separation from 
service to the present.  However, the focus of this appeal is 
the period from March 6, 1990, to August 1, 1994, and those 
are the medical records which are for consideration, although 
the other medical records can be used for evaluating the 
history and context of the veteran's medical condition.  
Nothing indicates the veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  The veteran has indicated he does not want a 
Board hearing in conjunction with this appeal.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with the SOCs and the 
August 2005 SSOC which informed them of the laws and 
regulations relevant to the appellant's claims.  Moreover, no 
medical examination is warranted in this case as any such 
examination would detail the current severity of the service-
connected disabilities, and not the period from March 6, 
1990, to August 1, 1994.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

With regard to the veteran's contention that he was entitled 
to a schedular evaluation in excess of 50 percent for the 
period from March 6, 1990, to August 1, 1994, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's psychiatric disorder was originally evaluated 
under the rating criteria as it existed pursuant to 38 C.F.R. 
§ 4.132 prior to November 7, 1996.  Under the previous 
regulations, a noncompensable rating was warranted for a 
neurosis when there were neurotic symptoms which somewhat 
adversely affected relationships with others but which did 
not cause impairment of working ability.  A 10 percent rating 
required emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent disability rating was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOGCPREC 9-93.  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  A 50 percent evaluation was warranted 
for considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

VA Office of the General Counsel has held that, when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).  Here, the period for 
consideration is from March 6, 1990, to August 1, 1994.  
Consequently, the revised rating criteria for evaluating 
psychiatric disabiities which have been in effect since 
November 7, 1996, are not for consideration.

For the period from March 6, 1990, to August 1, 1994, the 
Board acknowledges that the veteran experienced occupational 
and social impairment due to his service-connected PTSD.  
However, the criteria in effect for this period reflects that 
all compensable ratings required some degree of social and 
industrial adaptability.  Nevertheless, the veteran's PTSD 
was not of such severity that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired nor were the psychoneurotic symptoms of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

The record reflects that the veteran had interpersonal 
conflicts with his supervisor(s).  For example, an October to 
November 1989 report of VA hospitalization notes that he 
presented in the emergency room complaining of depression and 
chronic conflict with supervisor, that he felt very angry, 
felt unable to control his impulses feeling insulted by the 
supervisor, and that he had hit people in the past and had 
concern that he would attack his supervisor.  It was noted 
that he had one previous psychiatric admission in the 1980s.  
However, on the date of discharge he reported that he had 
talked to his supervisor and had worked out his issues with 
him and that his work schedule was clarified.  Because of the 
resolution of homicidal thoughts and the absence of danger 
behavior on the unit, the veteran was discharged to be 
followed by the Mental Hygiene Clinic.  None of the 
subsequent records for the relevant period indicate he 
committed acts of violence against co-workers and/or his 
supervisor(s) during the relevant period, despite various 
references to his irritability.

In addition, the record indicates problems with his spouse.  
For example, records dated in November 1989 refer to them as 
having marital difficulties.  Records from February 1993 
refer to him as being married/separated.  However, these 
records also indicate that he was part of a choir and gospel 
groups.  Thereafter, an initial psychiatric evaluation 
conducted by a private clinician in July 1994 indicated that 
he was still married, and had been so for 9 years, but that 
he and his wife were having divorce proceedings and that they 
had been broken up and separated for many years.  
Nevertheless, the fact remains that he was married during the 
relevant period from March 1990 to August 1994.  Further, the 
July 1994 psychiatric evaluation noted he currently had a 
female friend whom he had been living with, and although he 
wanted to maintain mostly a friendship status but his female 
friend wanted more than that.

The Board acknowledges that the July 1994 psychiatric 
evaluation found the veteran's mood to be irritable and sad, 
and that his affect was irritable and demanding.  Further, it 
was noted that his wife had a new boyfriend and that he (the 
veteran) reported he was afraid he would not be able to 
control himself and might hurt her and/or her boyfriend, in 
fact maybe killing them.  His spouse also indicated he had 
committed acts of violence in the past.  However, as with the 
similar feelings he expressed regarding his supervisor in the 
October to November 1989 VA hospitalization report, the 
record does not reflect he specifically acted upon this 
homicidal ideation, or made definitive plans to do so.

In summary, despite the work-related conflicts and problems 
with his wife which resulted in separation and divorce 
proceedings during the relevant period, the record reflects 
that the veteran remained employed, that he was married 
during this period, that he was involved in activities such 
as a choir and a gospel group in at least February 1993, and 
that he was living with a girlfriend at least in July 1994.  
As such, the record does not reflect that his ability to 
establish and maintain effective or favorable relationship 
with people was severely impaired during the period from 
March 6, 1990, to August 1, 1994.

Regarding the veteran's occupational impairment, the Board 
reiterates that even though he had problems with his 
supervisor(s), he was gainfully employed during the relevant 
period.  Granted, he testified at a March 1990 hearing before 
the RO that he was currently on light duty with his job at 
the post office, but the light duty was attributed to knee 
problems.  Further, the July 1994 psychiatric evaluation 
report noted that he had worked for 9 to 10 years as a post 
office worker, that he was currently in a supervisory role, 
and that they wanted to promote him but he was not ready for 
this.  Moreover, an April 1999 Va mental disorders 
examination noted that he remained with the post office until 
1994, and that he worked there for a total of 17 years.  

Inasmuch as the record reflects the veteran was gainfully 
employed from March 6, 1990, to August 1, 1994, the Board 
concludes that the psychoneurotic symptoms were not of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.

The Board acknowledges that the July 1994 psychiatric 
evaluation described the veteran's psychosocial and 
environmental problems was moderate to severe.  In addition, 
this evaluation assigned a global assessment of functioning 
(GAF) score for the current year of 30.  GAF scores of 21 to 
30 reflect that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas; while GAF scores of 31 to 40 reflect some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).  However, this report also attributed the majority of 
the veteran's impairment to polysubstance abuse, specifically 
cocaine dependence, which is not for consideration in 
evaluating the service-connected PTSD.

For the reasons stated above, the Board finds that for the 
period from March 6, 1990, to August 1, 1994, the veteran's 
PTSD resulted in no more than considerable impairment of 
social and industrial adaptability.  As such, the severity of 
the disability is adequately reflected by the 50 percent 
rating for this period.  

As an additional matter, the Board notes that there is no 
indication that the veteran was entitled to a 100 percent 
rating under the applicable rating criteria for the period 
from March 6, 1990, to August 1, 1994.  He was employed 
during this period, although separated he was married during 
this period, he was involved in activities such as a choir 
and a gospel group in at least February 1993, and he was 
living with a girlfriend at least in July 1994.  In view of 
the foregoing, the Board finds that the veteran's PTSD did 
not result in virtual isolation in the community during the 
relevant period.

The October to November 1989 VA hospitalization report, 
records from February 1993, and the July 1994 psychiatric 
evaluation all found the veteran to be alert and oriented, 
and that he denied suicidal thoughts.  Further, both the VA 
hospitalization report and the psychiatric evaluation report 
found no evidence of delusions or hallucinations, and that 
his judgment was fair.  Moreover, the July 1994 psychiatric 
evaluation found his thought content to be coherent.  Thus, 
the record does not reflect he had totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior, during 
the relevant period.

Finally, as emphasized above, the veteran was gainfully 
employed during the March 6, 1990, to August 1, 1994, period.  
Accordingly, he was not demonstrably unable to obtain or 
retain employment due to his PTSD.

Based on the foregoing, the Board finds that it was not 
factually ascertainable during the period from March 6, 1990, 
to August 1, 1994, that the veteran met or nearly 
approximated the criteria necessary for a rating in excess of 
50 percent.  Thus, the benefit sought on appeal must be 
denied.


II.  TDIU

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

For the reasons stated above, the Board has determined that 
the veteran was not entitled to a rating in excess of 50 
percent for the period from March 6, 1990, to August 1, 1994.  
In addition to his PTSD, he was service-connected during the 
period for a left knee disorder, evaluated as 30 percent 
disabling.  Further, from May 1, 1991, he was also service-
connected for a right knee disorder and mechanical low back 
pain, both evaluated as 10 percent disabling.  In any event, 
he had an overall combined rating of 70 percent during the 
relevant period.  See 38 C.F.R. § 4.25.  Thus, he satisfied 
the schedular requirements for consideration of a TDIU during 
this period.

Despite the foregoing, as emphasized in the above 
adjudication of the veteran's PTSD claim, he was gainfully 
employed at the post office during prior to August 1, 1994.  
As this determination has already been discussed in detail, 
the Board finds no reason to reiterate here.

The Board acknowledges that the veteran testified in March 
1990 that he was on light duty due to his service-connected 
knee disorder.  However, the record reflects that he was 
awarded a temporary total rating for convalescent purposes 
for the surgical procedure, and that he was otherwise 
adequately compensated for the impairment caused by this 
disability by the scheduler rating in effect at that time.  
As stated above, a high rating in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment.  Van Hoose, supra.  The fact that he remained 
gainfully employed during the period prior to August 1, 1994, 
is clear evidence that he was capable of performing the 
physical and mental acts required by employment.  Id.

For the reasons stated above, the Board finds that the 
veteran's service-connected disabilities did not render him 
unable to obtain and/or maintain substantially gainful 
employment prior to August 1, 1994.  Accordingly, his claim 
for a TDIU for this period must be denied.


ORDER

Entitlement to an initial rating in excess of 50 percent from 
March 6, 1990, to August 1, 1994, for service-connected 
psychiatric disability, PTSD, is denied.

Entitlement to a TDIU prior to August 1, 1994, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


